1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                             Crim. Case No. 3:90-cr-01320-BTM
      UNITED STATES OF AMERICA,                Civ. Case No. 3:19-cv-02314-BTM
12
13     v.                                      ORDER CONSTRUING MOTION
                                               AS MOTION TO VACATE
14
      RAMON ALVAREZ-RODRIGUEZ,                 CONVICTION UNDER 28 U.S.C. §
15                              Defendant.     2255 AND DISMISSING
                                               SUCCESSIVE § 2255 MOTION
16
                                               FOR LACK OF JURISDICTION
17
                                               [Crim. Case, ECF Nos. 289, 291]
18
19          Before the Court are Defendant Ramon Alvarez-Rodriguez’s recent filings
20   which seek to collaterally-attack his federal conviction for which he is currently
21   incarcerated. (Crim. Case, ECF Nos. 289, 291.) Because the instant motions
22   challenge the validity of his underlying conviction, the Court has construed the
23   motions as motions to vacate, set aside, or correct sentence under 28 U.S.C. §
24   2255. See Melton v. United States, 359 F.3d 855, 857 (7th Cir. 2004) (“Prisoners
25   cannot avoid the [Antiterrorism and Effective Death Penalty Act of 1996’s] rules by
26   inventive captioning.    Any motion filed in the district court that imposed the
27   sentence, and substantively within the scope of § 2255 ¶ 1, is a motion under §
28   2255, no matter what title the prisoner plasters on the cover.”); see also 28 U.S.C.

                                              1
                                                              Crim. Case No. 3:90-cr-01320-BTM
                                                               Civ. Case No. 3:19-cv-02314-BTM
1    § 2255(a) (“A prisoner in custody under sentence of a court established by Act of
2    Congress claiming the right to be released upon the ground that the sentence was
3    imposed in violation of the Constitution or laws of the United States, or that the
4    court was without jurisdiction to impose such sentence, or that the sentence was
5    in excess of the maximum authorized by law, or is otherwise subject to collateral
6    attack, may move the court which imposed the sentence to vacate, set aside or
7    correct the sentence.”). Although Defendant has become increasingly inventive in
8    his captioning, the instant motions are his sixth attempt to collaterally attack his
9    underlying federal conviction via § 2255. (See Crim. Case, ECF Nos. 182, 211,
10   221, 222, 230, 231, 248, 250, 269, 270.) Because Defendant has not obtained
11   permission from the United States Court of Appeals for the Ninth Circuit prior to
12   filing his instant § 2255 motions, however, the Court is without jurisdiction to
13   consider them or grant him the relief requested therein. See United States v.
14   Washington, 653 F.3d 1057, 1065 (9th Cir. 2011) (“[A] second or successive §
15   2255 petition may not be considered by the district court unless petitioner obtains
16   a certificate authorizing the district court to do so.” (internal quotations and citations
17   omitted)).   Accordingly, the motions (Crim. Case, ECF Nos. 289, 291) are
18   DISMISSED for lack of jurisdiction.
19         IT IS SO ORDERED.
20
21   Date: December 9, 2019                       _______________________________
                                                  Honorable Barry Ted Moskowitz
22
                                                  United States District Judge
23
24
25
26
27
28
                                                 2
                                                                  Crim. Case No. 3:90-cr-01320-BTM
                                                                   Civ. Case No. 3:19-cv-02314-BTM
